           Case 1:18-vv-01659-UNJ Document 36 Filed 07/14/20 Page 1 of 3




In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

*********************
CLAUDINE CARTER,                      *
                                      *       No. 18-1659V
                   Petitioner,        *       Special Master Christian J. Moran
                                      *
v.                                    *       Filed: June 17, 2020
                                      *
SECRETARY OF HEALTH                   *       Entitlement, dismissal
AND HUMAN SERVICES,                   *
                                      *
                   Respondent.        *
*********************
Sean F. Greenwood, Greenwood Law Firm, Houston, TX, for petitioner;
Catherine E. Stolar, United States Dep’t of Justice, Washington, DC, for
respondent.

            UNPUBLISHED DECISION DENYING COMPENSATION1

       Claudine Carter alleged that an influenza vaccination she received on
October 20, 2016, caused her to develop Guillain-Barré syndrome (“GBS”)
entitling her to compensation based on the Vaccine Table. Pet., filed Oct. 16,
2018, Preamble. On June 16, 2020, Ms. Carter moved for a decision dismissing
her petition.

           I.   Procedural History

       Ms. Carter filed a petition on October 16, 2018, with some medical records
and continued filing medical records over the next few months. After Ms. Carter
filed a statement of completion on February 22, 2019, the Secretary was ordered to

       1
          The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website (https://www.uscfc.uscourts.gov/aggregator/sources/7). Once posted, anyone can access
this decision via the internet. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a
motion proposing redaction of medical information or other information described in 42 U.S.C. §
300aa-12(d)(4). Any redactions ordered by the special master will be reflected in the document
posted on the website.
        Case 1:18-vv-01659-UNJ Document 36 Filed 07/14/20 Page 2 of 3



provide his position on the case. Order, issued Mar. 26, 2019. Based upon his
counsel’s review of the record, the Secretary identified several outstanding medical
records. Resp’t’s Status Rep., filed May 28, 2019. Ms. Carter filed the
outstanding records and another statement of completion on August 28, 2019. The
Secretary was then ordered to file a status report on how he intended to proceed.
Order, issued Sept. 16, 2019. In a status report, the Secretary proposed a due date
for his Rule 4 report. Resp’t’s Status Rep., filed Dec. 27, 2019.

       In his Rule 4 report, the Secretary argued against compensation for Ms.
Carter’s Table claim and any off-Table claim. For the Table claim, the Secretary
disputed Ms. Carter’s GBS diagnosis and, even assuming the GBS diagnosis
arguendo, noted that the onset of Ms. Carter’s first neurologic symptom and the
nadir of her symptoms occurred too late to fit within the Table time frame for
GBS. Resp’t’s Rep., filed Feb. 10, 2020, at 16-18. For any off-Table claim, the
Secretary argued that Ms. Carter had not provided a medical opinion connecting
the influenza vaccine to her condition. Id. at 18. The Secretary also requested
some outstanding and updated medical records.

      After an April 1, 2020 status conference to discuss the Rule 4 report, the
assigned staff attorney noted the case was no longer appropriate for the Special
Processing Unit, and the case was later reassigned to the undersigned. Order,
issued Apr. 2, 2020.

      To address the onset issue and need for an expert report, Ms. Carter was
ordered to further develop the factual record, to file a status report on retaining an
expert, and to submit the medical records identified by the Secretary. Order,
issued Apr. 27, 2020.

      On June 5, 2020, Ms. Carter filed a status report identifying some of the
outstanding medical records and moved for an extension of time to file the other
medical records. On June 11, 2020, Ms. Carter filed a status reporting stating that
she had decided to no longer pursue her vaccine claim and would be filing
appropriate paperwork to dismiss her claim within two weeks.

       On June 16, 2020, Ms. Carter moved for a decision dismissing her petition.
Ms. Carter indicated that the Secretary did not oppose the motion but reserved his
right to oppose any application for fees and costs. This matter is now ready for
adjudication.




                                           2
        Case 1:18-vv-01659-UNJ Document 36 Filed 07/14/20 Page 3 of 3




       II.   Analysis

        To receive compensation under the National Vaccine Injury Compensation
Program, petitioners must prove either 1) that petitioner suffered a “Table Injury” –
i.e., an injury falling within the Vaccine Injury Table – corresponding to one of
petitioner’s vaccinations, or 2) that petitioner suffered an injury that was actually
caused or significantly aggravated by a vaccine. See §§ 300aa—13(a)(1)(A) and
300aa—11(c)(1). Under the Act, a petitioner may not be given a Program award
based solely on petitioner’s claims alone. Rather, the petition must be supported
by either medical records or by the opinion of a competent physician. § 300aa—
13(a)(1). If the medical records do not sufficiently support a petitioner’s claim, a
medical opinion must be offered in support.

      In her petition, Ms. Carter alleged that she suffered a “Table Injury,” GBS
caused by an influenza vaccination. 42 C.F.R. § 100.3(a)(XIV)(D). As noted in
the Rule 4 report, the Secretary disputed Ms. Carter’s GBS diagnosis and the
timing of her neurologic symptoms generally. Resp’t’s Rep. at 16-18. Ms. Carter
has not submitted any more evidence to support her diagnosis or the timing of her
symptoms. In her motion to dismiss, Ms. Carter conceded that “she will be unable
to prove that she is entitled to compensation in the Vaccine Program.” Pet’r’s
Mot., filed June 16, 2020, at 1.

       In light of Ms. Carter’s concession that this case is not compensable and a
review of the entire record, the undersigned finds that Ms. Carter has not
established a Table Injury of the influenza vaccine causing GBS.

     Thus, the Motion for Decision is GRANTED and this case is
DISMISSED for insufficient proof. The Clerk shall enter judgment
accordingly.

      Any questions may be directed to my law clerk, Andrew Schick, at (202)
357-6360.

      IT IS SO ORDERED.
                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          3
